Citation Nr: 0735004	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  01-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus with diabetic retinopathy, early cataracts, 
and peripheral neuropathy, from April 1, 1982, through April 
10, 1996.

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with diabetic retinopathy, early cataracts, 
and peripheral neuropathy, from April 11, 1996, through June 
6, 1997.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to May 1963, 
and from January 1965 to March 1982.  

The matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA), on appeal 
from rating decision of the VA Regional Office (RO), located 
in Muskogee, Oklahoma.  The decisions denied evaluations in 
excess of 10 percent for diabetes mellitus with diabetic 
retinopathy, early cataracts, and peripheral neuropathy from 
April 1, 1982, to April 10, 1996, and in excess of 20 percent 
from April 11, 1996, through June 6, 1997.

The veteran was afforded a personal hearing at the RO in 
February 2002, and a videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC, in 
February 2003.  Transcripts of both hearings were produced 
and have been included in the claims folder for review.  

Subsequent to the Board hearing, the Board denied the 
veteran's claim.  That decision was issued in August 2003.  
The veteran was notified of that decision and he appealed to 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  In response to a Joint Motion by the 
parties, the Court vacated the Board's decision in September 
2004.  The claim was then remanded to the Board for further 
consideration and action.  The Board then remanded the claim 
to the RO via the Appeals Management Center (AMC) for further 
development.  This occurred in January 2005.  

The claim was returned to the Board.  However, the Board 
determined that it still did not have enough medical 
information in accordance with the Court's instructions.  
Hence, the claim was returned to the AMC in March 2007, and 
has since been returned to the Board for action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Prior to May 19, 1986, the veteran self-treated his 
diabetes mellitus through the use of a restricted diet.

3.  In May 1986, a physician prescribed an oral hypoglycemic 
agent, along with a restricted diet, for the treatment of the 
veteran's diabetes mellitus.

4.  A physician prescribed insulin for treatment of the 
veteran's diabetes mellitus on July 10, 1991.

5.  In October 1996, the veteran was diagnosed as suffering 
from diabetic retinopathy.  He was also treated for his 
diabetes mellitus with the use of insulin, a restricted diet, 
and a restriction on the type of activities he could perform.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for diabetes mellitus with diabetic retinopathy, early 
cataracts, and peripheral neuropathy, prior to May 19, 1986, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 
4.71a. (2007); 38 C.F.R. § 4.119, Diagnostic Code 7913 (1995) 
and (2007); Karnas v. Derwinski, 1 Vet. App. 308, 312-3 
(1991); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

2.  The criteria for an evaluation of 20 percent, but no 
higher, for diabetes mellitus with diabetic retinopathy, 
early cataracts, and peripheral neuropathy, from May 19, 
1986, to July 10, 1991, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.7, 
4.40, 4.45, 4.59, 4.71a. (2007); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1995) and (2007); Karnas v. Derwinski, 
1 Vet. App. 308, 312-3 (1991); Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

3.  The criteria for an evaluation of 40 percent, but no 
higher, for diabetes mellitus with diabetic retinopathy, 
early cataracts, and peripheral neuropathy, from July 10, 
1991, to October 25, 1996, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a. (2007); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (1995) and (2007); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-3 (1991); Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

4.  The criteria for an evaluation of 60 percent, but no 
higher, for diabetes mellitus with diabetic retinopathy, 
early cataracts, and peripheral neuropathy, after October 24, 
1996, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 
4.71a. (2007); 38 C.F.R. § 4.119, Diagnostic Code 7913 (1995) 
and (2007); Karnas v. Derwinski, 1 Vet. App. 308, 312-3 
(1991); Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the VA asking that an increased 
evaluation be assigned for his service-connected diabetes 
mellitus.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the veteran from the agency of original jurisdiction (AOJ) 
after the issuance of the initial AOJ prior to the issuance 
of the initial AOJ decision.  These letters informed the 
appellant of what evidence was required to substantiate the 
claim for increased ratings and of his, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.

Despite the fact that the notice was provided after the RO's 
initial decision, the Board finds that there was a "lack of 
prejudice from improper timing of the notice."  That is, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) (2007) regarding 
VA's duty to notify.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA, including the Board and 
the AMC, have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
The Board did request an opinion from an expert as explained 
in the Board's March 2007 remand action.  The results from 
that examination and analysis have been included in the 
claims folder for the Board's review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself to both opportunities and 
copies of those transcripts have been included in the claims 
folder for review.  It is noted that during his hearing 
before the Board, the veteran claimed that over the years he 
has had to use insulin and has been on a restricted diet.  He 
averred that this began many years ago and he believes that 
his disability evaluation should be assigned a higher rating.  
The appellant was given notice that the VA would help him 
obtain evidence but that it was up to the appellant to inform 
the VA of that evidence.  During the course of this appeal, 
the appellant and his representative have proffered documents 
and statements in support of the veteran's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issues now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the Board's development 
instructions in the Board's latest Remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here the veteran was provided with notice in accordance with 
Dingess.  That is, the Board, in Remand Actions of January 
2005 and March 2007, gave the veteran notice in accordance 
with Dingess (effective dates and disability ratings).  As 
such, it is the opinion of the Board that it may proceed with 
respect to the issues being discussed in this action.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased ratings claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issues before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

The veteran's service-connected diabetes mellitus with 
assorted manifestations and symptoms has been rated pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 7913.  The rating 
criteria with respect to this Diagnostic Code was revised 
effective June 6, 1996.  See 61 Fed. Reg. 20446 (May 7, 
1996).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).

Under the version of the regulation in effect prior to June 
6, 1996, a 10 percent evaluation was warranted for mild 
diabetes mellitus that was controlled by a restricted diet, 
without insulin; without impairment of health or vigor or 
limitation of activity.  A 20 percent evaluation required 
moderate diabetes mellitus that was controlled by a moderate 
insulin or oral hypoglycemic agent dosage and a restricted 
(maintenance) diet; without impairment of health or vigor or 
limitation of activity.  A 40 percent rating was warranted 
for moderately severe disease, requiring large insulin 
dosage, restricted diet, and careful regulation of 
activities, i.e., avoidance of strenuous occupational and 
recreational activities.  A 60 percent rating was warranted 
for severe diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 100 percent rating was warranted for 
pronounced, uncontrolled disease, that is, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength or severe 
complications.  38 C.F.R. § 4.119, Code 7913 (1995).

Under the version of the regulation which became effective on 
June 6, 1996, a 10 percent evaluation is warranted for 
diabetes mellitus that is manageable with a restricted diet 
only.  A 20 percent evaluation requires insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is now warranted 
when insulin is required, a restricted diet is prescribed, 
and regulation of activities is required.  A 60 percent 
evaluation is now warranted when insulin is required, a 
restricted diet is prescribed, regulation of activities is 
required, and with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation is now warranted when 
more than one daily injection of insulin is required, a 
restricted diet is prescribed, and regulation of activities 
is required, with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2007).

As a result of the Board's Remand of March 2007, a physician 
has reviewed the veteran's available medical records and has 
documented the various manifestations and symptoms 
experienced by the veteran since 1984.  A compilation of that 
examiner's report is provided below:



Date
Restric
ted 
Diet
Insuli
n
Oral 
Hypoglyc
emic 
Agent
Restric
tion of 
Activit
ies
Ketoacido
sis or 
Hypoglyce
mic 
Reaction 
with 
Hospitali
zations
Diabet
ic 
Care 
Provid
er 
Visit
6/84
No
No
No
No
No
No
5/86
Yes
No
Yes
No
No
No
7/91
Yes
Yes
Yes
No
No
No
8/91
Yes
Yes
No
No
No
No
8/92
Yes
Yes
No
No
No
No
1/93
Yes
Yes
No
No
No
No
3/93
Yes
Yes
No
No
No
No
9/94
Yes
Yes
No
No
No
No
12/94
Yes
Yes
No
No
No
No
1/95
Yes
Yes
No
No
No
No
4/96
Yes
Yes
No
No
No
No
9/96
Yes
Yes
No
No
No
No
10/96
Yes
Yes
No
No
No
No

The record indicates that in October 1996, the veteran began 
suffering from background diabetic retinopathy with 
clinically significant macular edema of both eyes.  

The examiner further noted:

The veteran stated getting complications 
in 1996.  So after reviewing the medical 
records until late 1996, I can see that 
initially until 1991, the veteran was on 
oral hypoglycemics.  As per the old 
rating criteria until 1991, he would have 
mild diabetes controlled by restricted 
diet without insulin without impairment 
of health, vigor or limitation of 
activity, but in 1991, he was started on 
insulin so he could go up to moderate 
(diabetes) with moderate insulin or 
hypoglycemic agent stage and restricted 
diet without impairment of health, vigor 
or limitation of activity.  

Given there is no mention of the 
regulation of his activities or avoidance 
of strenuous occupational or recreational 
activities until 1996 when the veteran 
had his heart attack and procedures on 
his heart and then a stroke in 1996 and 
also had eye problems at that time, but 
no considerable weight loss.  He did have 
3 episodes of hypoglycemia, which I did 
notice from the start of the diagnosis of 
his diabetes until the start of 1997.  

	. . . the veteran did not have any 
episodes of ketoacidosis or any 
hypoglycemic reactions requiring 
hospitalizations, but in 1996, he had a 
stroke, had coronary artery disease and 
he also had diabetic retinopathy. . . . 

The Board notes that the veteran did indeed have three 
episodes of hypoglycemia.  However, the medical records do 
not suggest that the veteran was hospitalized for an extended 
period of time for the treatment of these events.  In fact, 
it was suggested that the veteran's hypoglycemia was induced 
by the veteran's lack of snacks or other methods used to keep 
his sugar level counts at a stable level.  The Board would 
add that the medical records also have not shown that the 
veteran has experienced consistent and permanent weight loss 
due to his diabetes nor has the veteran's overall body 
strength been reduced as a result of this disorder.  

The record indicates that in November 2001 the RO granted 
service connection for diabetes mellitus.  A 10 percent 
disability evaluation was assigned.  The effective date of 
the award was April 1, 1982, the first day of the month 
following the veteran's discharge from service.  The RO found 
that an incorrect effective date had been previously assigned 
and a change in the effective date was made based on "clear 
and unmistakable error".  The record further indicates that 
a 40 percent disability evaluation had been assigned for the 
time period extending from April 11, 1996, to June 6, 1997.  
A 60 percent rating was assigned thereafter.

The veteran has claimed that he should be assigned a 100 
percent disability rating for his diabetes mellitus and 
assorted manifestations/symptoms, and that this rating should 
be made effective April 1, 1982.  From April 1982 to May 
1986, the veteran was not on a restrictive diet, insulin, or 
oral hypoglycemic agents.  He did not have any restrictions 
in the activities he could perform and he had not been 
hospitalized with ketoacidosis or a hypoglycemic reaction.  
Moreover, a diabetic care provider did not visit the veteran 
in order to ensure that the veteran was following his 
doctor's preventative regimen for diabetes mellitus.  
Therefore, under either the old or new rating criteria for 
diabetes mellitus, symptoms and manifestations indicative of 
a more disabling condition was not present.  Hence, the 
assignment of a 10 percent rating was proper.

In May 1986, the veteran was put on a restrictive diet and he 
was taking an oral hypoglycemic agent.  He was not prescribed 
insulin.  He did not have any restrictions in the activities 
he could perform and he had not been hospitalized with 
ketoacidosis or a hypoglycemic reaction.  Moreover, a 
diabetic care provider did not visit the veteran in order to 
ensure that the veteran was following his doctor's 
preventative regimen for diabetes mellitus.  The veteran's 
health outlook did not change until July 1991 when he was 
prescribed insulin, in addition to oral hypoglycemic agents 
and a restricted diet.  Under either the old or new rating 
criteria for diabetes mellitus, symptoms and manifestations 
indicative of a more disabling condition were present.  That 
is, the condition was such that a 20 percent disability 
evaluation should be assigned.  The veteran did not, however, 
exhibit symptoms and manifestations indicative of a more 
disabling condition - a condition that would have entitled 
the veteran to a disability rating of 40 percent or higher.  
He was not taking both insulin and other medications and 
restricted in his diet AND restricted in the activities he 
could pursue.  Hence, a 20 percent rating for this period is 
awarded.

As indicated above, in July 1991, the veteran began receiving 
insulin injections.  He remained on a restricted diet.  
Between July 1991 and October 1996, he was not hospitalized 
with ketoacidosis or a hypoglycemic reaction.  Moreover, a 
diabetic care provider did not visit the veteran in order to 
ensure that the veteran was following his doctor's 
preventative regimen for diabetes mellitus.  It is not until 
October 1996 that the veteran was diagnosed as suffering from 
additional manifestations (diabetic retinopathy).  Yet do the 
symptoms produced from 1991 to 1996 support an evaluation in 
excess of 20 percent and less than 60 percent?  The Board 
believes that it does.  A review of the medical documents 
during this time does insinuate that the veteran reduced his 
participation in physical activities because of fluctuating 
"sugar" testing.  Moreover, there is some indication that 
the veteran's ability to participate in physical activities 
was reduced during this time period.  

Although the record is not without some measure of ambiguity, 
the Board finds that the records, along with the statements 
made by the veteran, support an evaluation in excess of 20 
percent.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the 
Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  The Court pointed out in 
Gilbert that under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  In 
view of the foregoing, the Board finds that the evidence is, 
at least, in equipoise.  Because the evidence is in 
equipoise, and since the appellant is supposed to be afforded 
the benefit-of-the-doubt, the Board concludes that an 
evaluation of 40 percent for diabetes mellitus, using either 
the old or new rating criteria, should be assigned for the 
period of July 10, 1991, to October 25, 1996.

After October 24, 1996, does the evidence support an 
evaluation in excess of 40 percent using either the old or 
new rating criteria.  The Board finds that the evidence 
indeed does support such a rating.  The record indicates that 
the veteran was on a restricted diet, that he was taking 
insulin, and his physical activities were restricted.  
Moreover, in October 1996, it was discovered that the veteran 
was suffering from diabetic retinopathy - an ocular condition 
specifically resulting from the veteran's diabetes mellitus.  
Yet, he was not hospitalized for ketoacidosis or a 
hypoglycemic reaction.  Moreover, a diabetic care provider 
did not visit the veteran in order to ensure that the veteran 
was following his doctor's preventative regimen for diabetes 
mellitus.  Additionally, there is no indication that the 
veteran experienced a progressive loss of weight or strength 
or other severe complications.  Therefore, it is the 
conclusion of the Board that the evidence supports an 
evaluation of 60 percent, but no higher, for diabetes 
mellitus with various complications.  The effective date of 
this rating is October 25, 1996.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, while the 
evidence does show that there is some impact on the veteran's 
ability to perform nonsedentary work, no evidence has been 
presented showing factors such as a marked interference with 
sedentary employment beyond that interference contemplated in 
the assigned ratings or frequent periods of hospitalization, 
due solely to the veteran's service-connected diabetes 
mellitus, as to render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2007) are not met.


ORDER

1.  Entitlement to an evaluation of in excess of 10 percent 
for diabetes mellitus with diabetic retinopathy, early 
cataracts, and peripheral neuropathy, prior to May 19, 1986, 
is denied.  

2.  Entitlement to an evaluation of 20 percent for diabetes 
mellitus with diabetic retinopathy, early cataracts, and 
peripheral neuropathy, from May 19, 1986, to July 10, 1991, 
is granted subject to the controlling criteria applicable to 
the payment of monetary awards.  

3.  Entitlement to an evaluation of 40 percent for diabetes 
mellitus with diabetic retinopathy, early cataracts, and 
peripheral neuropathy, from July 10, 1991, to October 25, 
1996, is granted subject to the controlling criteria 
applicable to the payment of monetary awards.  

4.  Entitlement to an evaluation of 60 percent for diabetes 
mellitus with diabetic retinopathy, early cataracts, and 
peripheral neuropathy, after October 24, 1996, is granted. 
subject to the controlling criteria applicable to the payment 
of monetary awards.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


